—Judgment, Supreme Court, Bronx County (Frank Diaz, J.), convicting defendant, after a jury trial, of two counts of intentional murder in the second degree, attempted murder in the second degree, felony murder in the second degree, and kidnapping in the first and second degrees, and sentencing him to consecutive terms of 25 years to life, 25 years to life and 8 Vs to 25 years, respectively, to run concurrently with concurrent terms of 25 years to life, 25 years to life and 8 Vs to 25 years, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Contes, 60 NY2d 620, 621), the evidence, including that defendant and his two armed companions shot all three of the victims in the head at close range, was sufficient as a matter of law to establish defendant’s intent to kill the three victims.
The court reasonably exercised its discretion in limiting defense counsel’s questioning of the People’s chief witness with respect to collateral matters (see, People v Schwartzman, 24 NY2d 241, 244, cert denied 396 US 846; People v Rodriguez, 161 AD2d 255, lv denied 76 NY2d 864).
The photograph of the lineup identification made by the complainant did not improperly bolster the complainant’s in-court identification, but rather gave the jury " 'an effective tool for assessing the weight and credibility’ ” of complainant’s testimony (People v Viruet, 171 AD2d 490 [quoting People v Tunstall, 97 AD2d 523, 524, mod on other grounds 63 NY2d 1, 10], lv denied 77 NY2d 1002).
We have examined defendant’s remaining contentions and find them to be without merit. Concur—Wallach, J. P., Ross, Asch and Rubin, JJ.